DETAILED ACTION
	This action is in response to the applicant’s reply filed on February 26, 2021. Claims 1-8, 10-16 and 23-29 are pending and addressed below. 

Response to Amendment
Claims 1, 11-12, and 14-15 are amended. Claims 9 and 17-22 are canceled. Claims 23-29 are newly added.

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicants have argued that Dove, US 8,297,365 (hereinafter Dove) in view of Hekelaar, US 2015/0226031 (hereinafter Hekelaar) fails to disclose “a collar element configured for incorporation into an elongate tubular string having an upstream end and a downstream end; in which the collar element has a centrally disposed collar passage configured to receive the funnel element and sized to prevent downstream movement of the funnel element” as recited in claim 1.  The Examiner disagrees with this position.
Applicant has indicated that the Examiner cited the collar passage required by claim 1 as the flow passage 124 of Dove. Applicant indicates that e collar passage 124 is not sized to prevent the downstream movement of catcher 128 once 128 is received within the flow passage 124.  However, the passage 124 clearly DOES prevent the catcher from moving downstream, in particular the catcher 128 does not move past stop shoulder 152 and as such control flow passage 124 is “sized” to prevent the catcher from moving downhole past the stop shoulder 152 (see Fig 2A-2B). There are no limitations within claim 1 which prevent the use of shear pins to prevent downstream movement of the catcher 128 prior to the size of the central passage preventing downstream movement of the catcher 128. Further, although the shear pins hold the catcher 128 in place when it receives the ball and not the stop shoulder 152, it is still the central passage which has received the catcher 128 even with the aid of shear pins 114, 
Regarding claims 2-8 and 10-16, the arguments as presented above with respect to claim 1 are equally applicable to claims 2-8 and 10-16.

Terminal Disclaimer
The terminal disclaimer filed on February 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10, 267,114 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
In response to the terminal disclaimer filed on February 26, 2021, the double patenting rejection over US Patent No. 10, 267,114 has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-7 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dove, US 8,297,365 (hereinafter Dove) in view of Hekelaar, US 2015/0226031 (hereinafter Hekelaar).
Claim 1: Dove discloses a kit comprising: 
a funnel element  (catcher 128) having opposed first and second surfaces (upper and lower ends of catcher 128) joined by a fluid passage (central flow passage 124 joins with the fluid passage through catcher 128) having an enlarged and recessed bowl (at and below bottom shoulder 150) that opens at the first surface (upper end of catcher 128) and connects with a narrow neck (neck 148) that opens at the opposite second surface (catcher 128 narrows towards lower end creating a neck 148 that opens at the lower end of the catcher 128, see Fig 2A-2B) (col 10, ln 27-33); 
a collar element (control sub section 104 of BOS 100) configured for incorporation into an elongate tubular string  (control sub section 104 connected to an upper portion of the drill string, Fig 2B, col 8, ln 58-60) having an upstream end (upper end as shown in Fig 2B) and a downstream end (lower Fig 2B); in which the collar element (control sub section 104) has a centrally disposed collar passage (central flow passage 124 through control sub section 104) configured to receive the funnel element (128) and prevent downstream movement of the funnel element (control sub section 104 prevents downward movement of catcher 128 via shear pins 114, see Fig 2B, col 10, ln 36-38);
and
at least one ball (ball 112), each of which is sized, in its undeformed state, to be seated within the bowl (at and below shoulder 150) (catcher 128 catches a correspondingly sized ball 112 at the lower end of catcher 128, col 10, ln 34-46);
in which the funnel element (128) is configured to be received within the collar passage (funnel 128 is located in central flow passage 124) prior to the funnel element (128) receiving the at least one ball (before activating a particular BOS 100 the catcher 128 is held in place in the central flow passage 124 via shear pins 114, Fig 2B, col 10, 36-38, catcher 128 catches a correspondingly sized ball 112 at the lower end of catcher 128, col 10, ln 34-46);
Dove fails to disclose at least one deformable ball in it undeformed state.
Hekelaar discloses a multi-stage flow device usable in wellbore operations. The flow device includes a flow restrictor in the form of a drop ball (27) (par [0035]-[0036]).  The drop ball may be a deformable drop ball, such that sufficiently high pressure may cause the drop ball (27) to deform and be pushed through the shoulder (20) on which it seats (par [0038]-[0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the ball of Dove with a deformable ball as disclosed by Hekelaar. This modification would have allowed the ball to be pushed through the neck of the funnel element, thereby reopening the fluid passage (Hekelaar, par [0038]-[0039]).
Claim 2: Dove, as modified by Hekelaar discloses a jarring system (Dove, Fig 9A-9C) comprising: 
an elongate tubular string (Dove, drill string 902) that extends underground; and 
the kit of claim 1 in which the funnel element (Dove, catcher 128) is supported at an underground position by the elongate tubular string (Dove, catcher 128 is part of the back-off sub apparatus 908, see Fig 9A-9C, col 14, ln 11-29) and in which the at least one ball includes one undeformed ball (Dove, ball 910) seated within the bowl (Dove, ball 910 has been dropped in the string to disconnected the BOS apparatus 908, Fig 9A-9C, col 14, ln 11-16).
Claim 3: Dove, as modified by Hekelaar, discloses the ball (Dove, 112) is seated in the catcher (Dove, 128) and the neck (Dove, 148) stops the ball (Dove, 112) from passing through the catcher (Dove, 128) in its undeformed state.
Dove, as modified by Hekelaar is silent as to the deformed ball is situated underneath the funnel element.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the deformed ball of Dove modified by Hekelaar, to be situated underneath the funnel element, as the ball is seated in the catcher (Dove, 128) in its undeformed state and the neck (Dove, 148) stops the ball (Dove, 112) from passing through the catcher (Dove, 128).  One of ordinary skill would recognize that once deformed the ball would push through the neck of the funnel element and thereby be moved to a location beneath the funnel element.
Claim 4: Dove, as modified by Hekelaar, discloses lowering the funnel element (Dove, catcher 128) to an underground position within a tubular string (Dove, catcher 128 is part of the back-off sub apparatus 908, see Fig 9A-9C, col 14, ln 11-29).
Claim 5: Dove, as modified by Hekelaar, discloses utilizing a wireline to disconnect an unstuck portion of the string from the stuck portion (Dove, par [0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize a wireline to lower the funnel element to the underground position within the tubular string, as the use of wireline equipment for lowering downhole equipment is well-known in the art (Dove, col 2, ln 63-67, col 3, ln 1-3).
Claim 6: Dove, as modified by Hekelaar, discloses the funnel element (Dove, catcher 128) is lowered to the underground position by fluid pumped into the tubular string (Dove, catcher 128 catches a correspondingly sized ball 112 at the lower end of catcher 128, col 10, ln 34-46, fluid pressure will cause the catcher 128 to displace downward, col 11, ln 1-9
Claim 7: Dove, as modified by Hekelaar, discloses lowering one of the deformable balls into a seated position within the recessed bowl (Dove, drop ball 112 is dropped down to center flow passage 124 with fluid and is caught be catcher 128, Fig 1C, 2A, 6A, col 10, ln 27-32); and
increasing fluid pressure within the tubular string (Dove, drill string 902) until the deformable ball (Hekelaar, drop ball 27) is deformed and expelled through the narrow neck of the funnel element (Hekelaar, sufficiently high pressure may cause the drop ball 27 to deform and be pushed through the shoulder 20, or narrow portion, on which it seats, par [0038]-[0039]).
Claim 8: Dove, as modified by Hekelaar, discloses releasing pressurized fluid rapidly through the narrow neck of the funnel element (Hekelaar, sufficiently high pressure may cause the drop ball 27 to deform and be pushed through the shoulder 20, or narrow portion, on which it seats, par [0038]-[0039]).
Dove, as modified by Hekelaar, is silent as to jarring the tubular string as the ball is expelled through the narrow neck of the funnel element.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the ball being expelled through the narrow neck of the funnel element would create a sudden decrease in pressure (Hekelaar, par [0038]-[0039]) and one of ordinary skill would understand that this would necessarily create a jarring type force as the ball passes out the narrow neck and releases the pressure.  
Claim 10: Dove, as modified by Hekelaar, in which the collar passage (Dove, through 124) has a tapered shape (passage through 124 tapers at top shoulder 152, see Fig 2A-2B).
Claim 11: Dove, as modified by Hekelaar, the collar passage (Dove, through 124) has an annular shoulder (Dove, top shoulder 152) engagable with the funnel element (128) (Dove, catcher 128 is displaced until it reaches top shoulder 152, Fig 2B, col 11, ln 6-9).
Claim 12: Dove, as modified by Hekelaar, discloses a jarring system comprising: 
the kit of claim 9 in which the funnel element (catcher 128) is positioned in the collar passage (through 124) of the collar element (BOS apparatus 100, 908) and in which the at least one ball (Dove, ball 112, Hekelaar, drop ball 27) includes one undeformed ball seated within the bowl (neck 148 of catcher 128 stops a specific sized ball, col 11, ln 4-11
an elongate tubular string (Dove, drill string 902)  that extends underground and includes the collar element  (Dove, catcher 128 is part of the back-off sub apparatus 908 included in drill string 902, see Fig 9A-9C, col 14, ln 11-29).
Claim 14: Dove, as modified by Hekelaar, discloses a method of using the kit of claim 9, in which the collar element (Dove, 104 of 100, 908) has been incorporated into an elongate tubular string (Dove, drill string 902) (catcher 128 is included in the BOS apparatus 100, 908, which is included in drill string 902, Fig 9A-9C), comprising:
lowering the funnel element (catcher 128) into a lodged position within the collar element (Dove, catcher 128 is displaced under pressure until it reaches the top shoulder 152, Fig 2B, col 11, ln 6-9). 
Claim 15: Dove, as modified by Hekelaar, discloses the funnel element (Dove, catcher 128) is lowered into the collar element (Dove, 104 of 100) by fluid pumped into the tubular string (Dove, catcher 128 is displaced under fluid pressure until it reaches the top shoulder 152, Fig 2B, col 11, ln 6-9). 
Claim 16: Dove, as modified by Hekelaar, discloses further comprising: 
lowering one of the balls (Dove, ball 112, Hekelaar, drop ball 27) into a seated position within the bowl (at and below shoulder 150) (catcher 128 catches a correspondingly sized ball 112 at the lower end of catcher 128, col 10, ln 34-46, col 11, ln 4-9); and
increasing fluid pressure within the elongate tubular string (Dove, catcher 128 is displaced under fluid pressure until it reaches the top shoulder 152, Fig 2B, col 11, ln 6-9) until the ball is deformed and expelled through the narrow neck (148) of the funnel element (Hekelaar, drop ball may be a deformable drop ball, such that sufficiently high pressure may cause the drop ball 27 to deform and be pushed through the shoulder 20 on which it seats, par [0038]-[0039]).
Claim 23: Dove discloses a jarring tool, comprising: 
a collar element (control sub section 104 of BOS 100) configured for incorporation into an elongate tubular string  (control sub section 104 connected to an upper portion of the drill string, Fig 2B, col 8, ln 58-60) having an upstream end (upper end as shown in Fig 2B) and a downstream end (lower end as shown in Fig 2B);  and in which the collar element (control sub section 104) has a centrally disposed collar passage (central flow passage 124 through control sub section 104) configured to receive 128) and prevent downstream movement of the funnel element (control sub section 104 prevents downward movement of catcher 128 via shear pins 114, see Fig 2B, col 10, ln 36-38); and 
in which a wall (inner surface of control sub section 104) of the collar element (104) surrounding the collar passage (124) has a tapered surface (inner wall of control sub section 104 decreases in diameter below top shoulder 152 creating a taper in the flow passage 124, see Fig 152); and 
a funnel element  (catcher 128) having opposed first and second surfaces (upper and lower ends of catcher 128) joined by a fluid passage (central flow passage 124 joins with the fluid passage through catcher 128) having an enlarged and recessed bowl (at and below bottom shoulder 150) that opens at the first surface (upper end of catcher 128) and connects with a narrow neck (neck 148) that opens at the opposite second surface (catcher 128 narrows towards lower end creating a neck 148 that opens at the lower end of the catcher 128, see Fig 2A-2B) (col 10, ln 27-33); 
in which an outer surface of the funnel element (128) is tapered (outer surface of catcher 128 is tapered, see Fig 2B); 
in which the funnel element (128) is lodged within the collar passage (124) upon engagement of the tapered outer surface of the funnel element with the tapered surface of the collar passage (catcher 128 is displaced under fluid pressure until it reaches the top shoulder 152, Fig 2B, col 11, ln 6-9; and 
in which the funnel element is configured to receive at least one ball (catcher 128 catches a correspondingly sized ball 112 at the lower end of catcher 128, col 10, ln 34-46).
Dove fails to disclose at least one deformable ball in it undeformed state.
Hekelaar discloses a multi-stage flow device usable in wellbore operations. The flow device includes a flow restrictor in the form of a drop ball (27) (par [0035]-[0036]).  The drop ball may be a deformable drop ball, such that sufficiently high pressure may cause the drop ball (27) to deform and be pushed through the shoulder (20) on which it seats (par [0038]-[0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the ball of Dove with a deformable ball as disclosed by Hekelaar. This modification would have allowed the ball to be pushed through the neck of the funnel element, thereby reopening the fluid passage (Hekelaar, par [0038]-[0039]).

Claim 24: Dove, as modified by Hekelaar discloses the collar element (104 of BOS 100) has opposed first and second surfaces (upper end and lower end of 104 of  BOS 100, Fig 2A, 2B); 
in which an opening of the collar passage (collar passage 124) is disposed intermediate the first and second surfaces (collar passage 124 passes through control sub section 104 between upper and lower ends, collar passage 124 is reduced below stop shoulder 152 and then increases in diameter creating an opening, see Fig 2A-2B); and 
in which the recessed bowl (at and below bottom shoulder 150) is positioned upstream from the opening of the collar passage (bottom shoulder 150 is upstream of stop shoulder 152, see Fig 2A-2B).
Claim 25: Dove, as modified by Hekelaar, discloses the outer surface of the funnel element tapers inwardly from the first surface to the second surface (outer surface of catcher 128 is tapered going downward between the upstream end of catcher 128 and the downstream end of catcher 128, see Fig 2B).
Claim 26: Dove, as modified by Hekelaar, discloses the jarring tool is configured so that only the at least one deformable ball moves in order to activate operation of the tool (Hekelaar, sufficiently high pressure may cause the drop ball 27 to deform and be pushed through the shoulder 20, or narrow portion, on which it seats, par [0038]-[0039]).
Claim 27: Dove discloses a jarring tool, comprising: 
a collar element (control sub section 104 of BOS 100) configured for incorporation into an elongate tubular string  (control sub section 104 connected to an upper portion of the drill string, Fig 2B, col 8, ln 58-60) having an upstream end (upper end as shown in Fig 2B) and a downstream end (lower end as shown in Fig 2B);  and in which the collar element (control sub section 104) has a centrally disposed collar passage (central flow passage 124 through control sub section 104); 
a funnel element  (catcher 128) having opposed first and second surfaces (upper and lower ends of catcher 128) joined by a fluid passage (central flow passage 124 joins with the fluid passage through catcher 128) having an enlarged and recessed bowl (at and below bottom shoulder 150) that opens at the first surface (upper end of catcher 128) and connects with a narrow neck (neck 148) that opens at the opposite second surface (catcher 128 narrows towards lower end creating a neck 148 that opens at the lower end of the catcher 128, see Fig 2A-2B) (col 10, ln 27-33
in which the funnel element (128) is lodged within the collar passage (124) (catcher 128 is displaced under fluid pressure until it reaches the top shoulder 152, Fig 2B, col 11, ln 6-9; and 
in which the funnel element is configured to receive at least one ball (catcher 128 catches a correspondingly sized ball 112 at the lower end of catcher 128, col 10, ln 34-46).
Dove fails to discloses a deformable ball and in which the jarring tool is configured so that only the at least one deformable ball moves in order to activate operation of the tool.
Hekelaar discloses a multi-stage flow device usable in wellbore operations. The flow device includes a flow restrictor in the form of a drop ball (27) (par [0035]-[0036]).  The drop ball may be a deformable drop ball, such that sufficiently high pressure may cause the drop ball (27) to deform and be pushed through the shoulder (20) on which it seats (par [0038]-[0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the ball of Dove with a deformable ball for activating the operation of the tool as disclosed by Hekelaar. This modification would have allowed the ball to be pushed through the neck of the funnel element, thereby reopening the fluid passage (Hekelaar, par [0038]-[0039]).
Claim 28: Dove, as modified by Hekelaar, discloses the collar element (104 of BOS 100) has opposed first and second surfaces (Dove, upper end and lower end of 104 of  BOS 100, Fig 2A, 2B); 
in which an opening of the collar passage (collar passage 124) is disposed intermediate the first and second surfaces (Dove, collar passage 124 passes through control sub section 104 between upper and lower ends, collar passage 124 is reduced below stop shoulder 152 and then increases in diameter creating an opening, see Fig 2A-2B); and 
in which the recessed bowl (at and below bottom shoulder 150) is positioned upstream from the opening of the collar passage (bottom shoulder 150 is upstream of stop shoulder 152, see Fig 2A-2B).
Claim 29: Dove, as modified by Hekelaar, discloses the collar passages is sized to prevent downstream movement of the funnel element within the collar element (Dove, passage through 124 tapers at top shoulder 152, see Fig 2A-2B, catcher 128 is displaced until it reaches top shoulder 152, Fig 2B, col 11, ln 6-9).


Conclusion
Claims 1-8, 10-16 and 23-29 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676